Citation Nr: 1035680	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 13 to September 24, 
1976, and from May 2003 to May 2005.  She also had service in the 
U.S. Army Reserves, to include periods of active duty for 
training (ACDUTRA) and inactive duty (INACDUTRA), and retired in 
July 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Acting Veterans Law 
Judge via videoconference in June 2010.  A transcript of the 
hearing has been associated with the record.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's 
low back disability is related to an injury that occurred during 
active duty for training (ACDUTRA).


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  As discussed below, the Board has determined 
that the criteria for the benefits sought on appeal have been 
met.  Accordingly, no further notification or assistance pursuant 
to the VCAA is necessary.

Analysis

As an initial matter, the Board notes that the appellant has not 
alleged that her claimed low back disability is the result of 
participation in combat.  Accordingly, the combat provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he or she was disabled 
from a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) 
(2009); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for purposes of other periods 
of service does not obviate the need to establish that the 
claimant is also a "Veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that period 
of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. 
§ 3.6(a) (2009).

To establish a right to compensation for a present disability, a 
claimant must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim. Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Upon consideration of the evidence, the Board has determined that 
service connection is warranted for a low back disability.  
Review of the claims file reveals that a DA form 2173, Statement 
of Medical Examination and Duty Status, was partially completed 
in February 1986, noting that an incident occurred on February 2, 
1986.  While no details of the incident are provided on the form, 
a February 2, 1986 X-ray report from the Minneapolis VA Medical 
Center indicates a pertinent clinical history of low back pain 
and closed injury.  The DA Form 2173 indicates that the Veteran 
was on INACDUTRA and present for duty at the time of the 
incident.  

A subsequently completed DA Form 2173 indicates that on September 
21, 2001 the Veteran slipped and fell on a wet floor.  The form 
notes that the Veteran was present for duty and was on ACDUTRA at 
the time of this incident.  Witness statements associated with 
the incident investigation reflect that she appeared to be in a 
great deal of pain following the fall.  

The Veteran maintains that she has experienced pain in her low 
back since the September 2001 incident.  A June 2010 statement by 
her husband essentially supports the contention that she has 
experienced difficulty since the 2001 injury.  

The Veteran's current provider describes L5 radicular symptoms in 
the setting of lateral recess stenosis resulting from a L4-5 
facet synovial cyst on the right.  In an October 2008 statement, 
this physician noted the Veteran's report of back problems for a 
number of years which had only recently flared up.  He also noted 
her report of an injury from falling on a recently mopped floor 
and landing on her right side.  He indicated that there was 
current evidence of a synovial cyst at L4-5 which impinged the 
traversing L5 nerve root.  He noted that facet arthropathy and 
degenerative cysts could occur in the posttraumatic setting and 
that it was conceivable given the Veteran's history.  He 
indicated that such conditions could progress and eventually 
reach a point of flare-up.  

While the Board observes that there are contrary opinions of 
record, it concludes that they are not entirely probative.  A 
2007 examiner concluded that there was no pathologic diagnosis.  
A 2009 VA examiner concluded that the Veteran's synovial cyst was 
the result of degenerative changes and not a direct result of the 
fall in 2001.  He did not offer an opinion with respect to 
whether degenerative changes of the spine were etiologically 
related to the fall.  In light of these defects, the Board 
concludes that the findings of the VA examiners are insufficient 
for the purpose of deciding this claim.  Here, the Board finds 
that the private provider's statement is most probative of 
whether there is a relationship between the Veteran's current low 
back disability and the 2001 injury.  Therefore, the claim of 
entitlement to service connection is granted.  


ORDER

Entitlement to service connection for a low back disability is 
granted.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


